Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-20 are pending in this Office Action.
Priority
2. 	Examiner acknowledges that this application is a Continuation of a 371 of international application No. PCT/CN2019/093084 and has a foreign priority of application CN 201811022263.7 with a filing date of 09/04/2018.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/27/2021 and 05/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims are directed towards a computer storage medium in which computer readable codes are stored. The specification, ¶ 0022, provides an open-ended definition of “a computer storage medium, in which computer readable codes are stored, the computer-readable codes causing, when executed by the one or more processors, the above discussed method for performing task processing on a common service entity to be performed”.
The office has determined that the broadest reasonable interpretation of a computer storage medium includes both transitory and non-transitory mediums and since the specification does not explicitly define the claimed computer readable medium, claim 20 is non-statutory.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving unit configured to receive a task processing request; a processing unit configured to: determine whether the common service entity itself performs the task processing request”, “the processing unit is further configured to determine whether other common service entities in the first resource list meet the first criterion”, “the processing unit is further configured to store the received task processing request in a request queue”, “the processing unit is further configured to determine whether an entity sending the certification request”, “the processing unit is further configured to: remove information of an entity”, and “the processing unit is further configured to: receive a response corresponding to the request from said another common service entity” in claims 12 to 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim limitation ““a receiving unit configured to receive a task processing request; a processing unit configured to: determine whether the common service entity itself performs the task processing request”, “the processing unit is further configured to determine whether other common service entities in the first resource list meet the first criterion”, “the processing unit is further configured to store the received task processing request in a request queue”, “the processing unit is further configured to determine whether an entity sending the certification request”, “the processing unit is further configured to: remove information of an entity”, and “the processing unit is further configured to: receive a response corresponding to the request from said another common service entity” in claims 12 to 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2, 4-5, 9, 11-12, 14-15, and 18-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CN 101009640A (Applicant’s IDS) issued to Chen et al. (Chen).
As per claim 1, Chen teaches a method for performing task processing on a common service entity (Chen: Pg. 2, ¶ 4 – method for forwarding services between gateways (common service entity)), comprising: receiving a task processing request (Chen: Pg. 2, ¶ 4 – the service gateway receives the access request message); determining whether the common service entity itself performs the task processing request (Chen: Pg. 2, ¶ 4 – the service gateway determines whether it processes the access request message); forwarding the request to another common service entity in a case where it is determined that the common service entity itself does not perform the task processing request, wherein the common service entity is associated with said another common service entity (Chen: Pg. 2, ¶ 4 – if it is determined that it does not process it, the access request message is forwarded to another target gateway); performing, by the common service entity, the task processing request in a case where it is determined that the common service entity itself performs the task processing request (Chen: Pg. 2, ¶ 4 – if it determines that it processes the access request message, the service gateway processes the access request).
As per claim 2, Chen teaches the method according to claim 1, wherein a first resource list is stored in the common service entity, and the first resource list contains information of all common service entities associated with the common service entity (Chen: Pg. 2, ¶ (5-6) – serving gateway determines its own resource occupancy rate (first resource stored in the common service entity) and the serving gateway determines whether the resource status of the related gateway connected to the serving gateway (resource list contains information of all other common service entities) has been obtained).
As per claim 4, Chen teaches the method according to claim 1, wherein the common service entity determines whether the common service entity itself performs the task processing request based on at least one of its own computing capability, storage capacity, and security level (Chen: Pg. 2, ¶ 6 – resource status of the gateway).
As per claim 5, Chen teaches the method according to claim 1, further comprising: storing, by the common service entity, the task processing request in a request queue (Chen: Pg. 2, ¶ 9 – the access includes initial network access and handover access (queue)), wherein, said determining whether the common service entity itself performs the task processing request includes: determining that the common service entity itself performs the task processing request in a case where the number of requests comprised in the request queue is less than a first threshold; determining that the common service entity itself does not perform the request in a case where the number of requests comprised in the request queue is more than or equal to the first threshold (Chen: Pg. 3, last para – When the forwarding unit forwards the access request to the target gateway, a forwarding times parameter is set in the message. Each time the message is forwarded, the counter increases the value of the forwarding times by one. When the number of forwarding times reaches the number of times threshold set by the number of times threshold setter, the forwarding unit notifies the processing unit to process the access request).
As per claim 9, Chen teaches the method according to claim 1, wherein the common service entity is configured to manage entities in the first resource list or the second resource list (Chen: Pg. 3, ¶ 2 – the base station managed by the serving gateway).
As per claim 11, Chen teaches the method according to claim 1, wherein, in the case where it is determined that the common service entity itself does not perform the processing, the method further comprises: receiving a response corresponding to the request from said another common service entity, receiving data corresponding to the request from the entity sending the request, and forwarding the data to said another common service entity, sending processing results corresponding to the request received from said another service entity to the entity sending the request (Chen: Pg. 3, ¶ (4-6) – when the serving gateway determines that its load has reached a threshold, it actively sends a request to the serving base station to request a handover request and request service The base station switches part of the user stations to the base stations connected to the relevant gateways. The handover request message includes at least one of the following: a recommended target gateway list and a percentage of mobile user stations to be handed over. After receiving the handover instruction from the mobile subscriber station, the serving base station selects a target gateway in the recommended target gateway list, and adds information of the target gateway to the handover instruction and sends it to the serving gateway).
As per claim 12, the claim resembles claim 1 and is rejected under the same rationale while Chen teaches a receiving unit and a processing unit (Chen: Pg. 3, ¶ 7 – the service gateway includes a receiving unit, a processing unit).
As per claim 14, the claim resembles claim 4 and is rejected under the same rationale.
As per claim 15, the claim resembles claim 5 and is rejected under the same rationale.
As per claim 18, the claim resembles claim 11 and is rejected under the same rationale.
As per claim 19, the claim resembles claim 1 and is rejected under the same rationale as Chen Pg. 4, Para. 2 teaches gateway with processor.
As per claim 20, the claim resembles claim 1 and is rejected under the same rationale as Chen Pg. 4, Para. 2 teaches gateway with processor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8. 	Claims 3, 6-8, 10, 13, and 16-17 are rejected under 35 U.S.C. 103 as being obvious over CN 101009640A (Applicant’s IDS) issued to Chen et al. (Chen) in view of US 2019/0320304 issued to Wu.
As per claim 3, Chen teaches the method according to claim 1 however does not explicitly teach wherein the common service entity determines whether other common service entities in the first resource list meet the first criterion, and removes a common service entity which does not meet the first criterion from the first resource list, so as to update the first resource list.
Wu however explicitly teaches wherein the common service entity determines whether other common service entities in the first resource list meet the first criterion, and removes a common service entity which does not meet the first criterion from the first resource list, so as to update the first resource list (Wu: ¶ 0094 – the second CSE may also send a resource deletion indication to an original registration CSE of the AE (Application Entity) to cause the original registration CSE of the AE to delete the corresponding resource to avoid resource repetition. In addition, when the resource in the original registration CSE of the AE is deleted, whether the original registration CSE stores the data of the AE or not may also be read. For avoiding data loss, in a case where the data of the AE is read, the read data is stored in the resource newly created by the first CSE to avoid data loss).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen in view of Wu to teach wherein the common service entity determines whether other common service entities in the first resource list meet the first criterion, and removes a common service entity which does not meet the first criterion from the first resource list, so as to update the first resource list. One would be motivated to do so as the second CSE may also send a resource deletion indication to an original registration CSE of the AE (Application Entity) to cause the original registration CSE of the AE to delete the corresponding resource to avoid resource repetition. In addition, when the resource in the original registration CSE of the AE is deleted, whether the original registration CSE stores the data of the AE or not may also be read. For avoiding data loss, in a case where the data of the AE is read, the read data is stored in the resource newly created by the first CSE to avoid data loss (Wu: ¶ 0094).
As per claim 6, Chen teaches the method of claim 2 however does not explicitly teach wherein the task processing request comprises a certification request, and the method further comprises: determining whether the entity sending the certification request meets a second criterion; storing the information of the entity passing certification in a second resource list to update the second resource list; sending the updated second resource list to the common service entities in the first resource list; sending a certification identifier to the entity passing the certification.
Wu however explicitly teaches wherein the task processing request comprises a certification request, and the method further comprises: determining whether the entity sending the certification request meets a second criterion; storing the information of the entity passing certification in a second resource list to update the second resource list; sending the updated second resource list to the common service entities in the first resource list; sending a certification identifier to the entity passing the certification (Wu: ¶ 0096 – teaches a resource attribute or ID of an AE type is retrieved by taking the AE ID as a query condition, and whether the resource attribute or ID of the AE type includes the AE ID or not is determined. A determination result that the resource attribute or ID of the AE type includes the AE ID represents that the resource requested to be created in the resource creation request has been created. When the resource is created, for identifying the specific AE to which each AE resource belongs, the corresponding AE ID may be stored in the resource attribute or a resource ID; while ¶ 0108 – teaches when the CSE ID corresponding to the resource requested to be updated in the resource updating request is not the CSE ID of the first CSE, the CSE ID corresponding to the resource requested to be updated in the resource updating request is changed into the CSE ID of the first CSE, resource updating is performed responsive to the resource updating request and a second response message indicating an operation success is sent to the first CSE).
As per claim 7, the modified teaching of Chen teaches the method of claim 6, further comprising: removing information of an entity from the second resource list to update the second resource list; sending a notification message to the entity which is removed from the second resource list; and sending an updated second resource list to the common service entities in the first resource list (Wu: ¶ 0100 – when the CSE ID corresponding to the resource requested to be updated in the resource updating request is the CSE ID of the first CSE, resource updating is performed responsive to the resource updating request and a second response message indicating an operation success is sent to the first CSE).
As per claim 8, the modified teaching of Chen teaches the method according to claim 3, wherein the first criterion or the second criterion is determined based on at least one of computing capability, storage capacity, and security level (Wu: ¶ 0098 – resource updating (storage capacity)).
As per claim 10, the modified teaching of Chen teaches the method of claim 6, wherein the task processing request further comprises at least one of a creation request, an update request, an acquisition request, a notification request, and a deletion request (Wu: ¶ 0098 – resource updating request).
As per claim 13, Chen teaches common service entity according to claim 12, wherein a first resource list is stored in the common service entity, and the first resource list contains information of all common service entities associated with the common service entity(Chen: Pg. 2, ¶ (5-6) – serving gateway determines its own resource occupancy rate (first resource stored in the common service entity) and the serving gateway determines whether the resource status of the related gateway connected to the serving gateway (resource list contains information of all other common service entities) has been obtained), 
Chen however does not explicitly teach the processing unit is further configured to determine whether other common service entities in the first resource list meet the first criterion, and remove a common service entity which does not meet the first criterion from the first resource list, so as to update the first resource list.
Wu however explicitly teaches the processing unit is further configured to determine whether other common service entities in the first resource list meet the first criterion, and remove a common service entity which does not meet the first criterion from the first resource list, so as to update the first resource list (Wu: ¶ 0094 – the second CSE may also send a resource deletion indication to an original registration CSE of the AE (Application Entity) to cause the original registration CSE of the AE to delete the corresponding resource to avoid resource repetition. In addition, when the resource in the original registration CSE of the AE is deleted, whether the original registration CSE stores the data of the AE or not may also be read. For avoiding data loss, in a case where the data of the AE is read, the read data is stored in the resource newly created by the first CSE to avoid data loss).
As per claim 16, the claim resembles claim 6 and is rejected under the same rationale.
As per claim 17, the claim resembles claim 7 and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458